IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAYMOND LEROY                        NOT FINAL UNTIL TIME EXPIRES TO
GREGORY,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-4625
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 8, 2015.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Nancy A. Daniels, Public Defender, and Zachary F. Lawton, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren L. Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.


      The state properly concedes that the trial court erred by imposing a

discretionary assessment of $50 for the Crime Prevention Fund when that fee was

not orally pronounced with specificity and the appellant was not provided with an
opportunity to contest the amount. See, e.g., Roberts v. State, 813 So. 2d 1016,

1017 (Fla. 1st DCA 2002). Thus, the $50 fee should be stricken from the appellant’s

judgment and sentence.

      In all other respects, the sentence, like the judgment of conviction, is

AFFIRMED, and the cause is REMANDED for entry of a corrected sentence.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                        2